Broyles, C. J.
It appearing that the date of the certificate of the judge to the bill of exceptions is November 20, 1922, and the date of the filing of the bill of exceptions in the office of the clerk of the trial court is December 15, 1922, the writ of error must be disniissed, because the bill of exceptions was not filed in the clerk’s office within 15 days from the date of the judge’s certificate, as required by the Civil Code (1910), § 6167. A delinquency in this respect, being jurisdictional, cannot be waived. Johnson v. City of Atlanta, 9 Ga. App. 302 (70 S. E. 1120); Allison v. Morgan, 13 Ga. App. 503 (79 S. E. 363); Fincher v. Satterfield, 22 Ga. App. 151 (1), 152 (95 S. E. 747), and citations; Goodin v. Mills, 137 Ga. 282 (73 S. E. 399); Norris v. Baker County, 135 Ga. 229 (2) (69 S. E. 106).

Writ of error dismissed.


Luke and Bloodworth, J.J., concur.